Citation Nr: 1444410	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty from December 1981 to January 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran testified at a hearing conducted at the RO by a Decision Review Officer in September 2013.  A transcript of the hearing is of record.  

The Veteran sought to reopen a previously denied service connection claim for posttraumatic stress disorder (PTSD) in June 2014.  See VA Form 21-4138 (found in the Veteran's electronic Virtual VA folder).  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has hypertension which is either casually or presumptively related to active service.

2.  The Veteran is service-connected for anxiety and depression, rated as 50 percent disabling.  The disability results in a combined disability rating of 50 percent.

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for the assignment of a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied by letters from the RO to the Veteran in January 2009 and August 2012.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently being adjudicated.

The Board has considered whether VA has a duty to provide the Veteran with a VA examination/opinion on the above noted service connection issue but finds that it does not.  As is discussed in further detail below, there is no indication that the Veteran's current hypertension may be associated with service.  Thus, VA does not have an obligation to provide the Veteran with a medical examination or to obtain a medical opinion.  McLendon v. Nicholson, 20 Vet. App.79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran has been afforded several VA examinations pertaining to his TDIU claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examinations, discussed below, are adequate for the purposes of determining entitlement to TDIU, as they involved a review of the Veteran's pertinent history and a physical examination of the Veteran and provides an opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  

The Board finds that all necessary development has been accomplished, to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection -- Hypertension

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

For chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  Furthermore, 38 C.F.R. § 3.309 provides for presumptive service connection for chronic diseases, including hypertension, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The Veteran sought service connection for hypertension in August 2012.  See VA Form 21-4138.

Review of the Veteran's service treatment records shows that his blood pressure was 110/70 at the time of his September 1981 service enlistment examination.  Other in-service blood pressure readings included those measured at 112/80 (January 1984), 128/84 (August 1984), 102/64 (October 1984), and 110/70 (May 1985).  A June 1986 periodic examination included a reading of 120/80.  At that time, the examiner noted that the Veteran denied, and the medical records failed to show, any diagnosis of significant medical history since the September 1981 examination.  A service separation was determined not to be required.  See August 1986 document entitled "Medical Examination for Voluntary Separation."  Though the Veteran has asserted he was treated during his military service for hypertension, this is not supported by his service treatment records.  

Post service records include a July 1992 Social Security Administration (SSA) decision, which set out the Veteran's disabilities.  Hypertension was not included.  Likewise, other determinations made by SSA, dated in January and September 1991, make no mention of hypertension.  

Private medical records dated in September 1993, and April 1994 and April 1996, show diagnoses of hypertension.  

A March 2011 VA primary care physician outpatient note includes a diagnosis of hypertension.   

The Veteran is currently diagnosed with hypertension, but the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current hypertension is related to service on any basis.

First, the Veteran is not entitled to service connection on a direct basis.  While the Veteran has claimed to have been treated during his military service and shortly thereafter for hypertension, this allegation is not supported by the record.  There are no findings or treatment related to hypertension in service.  

Second, the Veteran is also not entitled to service connection on a presumptive basis under § 3.309(a) or 3.303(b) because the evidence does not reflect that the Veteran's hypertension manifested in service or within one year of separation from service, or that the Veteran shows continuity of symptomatology since service.  Service treatment records do not reflect relevant treatment or reports, and post-service medical records do not reflect that the Veteran was diagnosed or treated for hypertension within the applicable post-service period.  Therefore, the Board finds that the evidence does not show that the Veteran's hypertension had its onset during his active service or immediately after service, or reflect continuity of symptomatology since service.

The only other evidence in the record concerning the etiology of the Veteran's hypertension is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, hypertension is a medically complex disease process because of its multiple possible etiologies and requires specialized testing to diagnose and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.

Accordingly the preponderance of the evidence weighs against a finding that the Veteran's hypertension is related to service on any basis; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert, 1 Vet. App. at 55. 

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

If a veteran is unemployable due solely to service-connected disabilities, but does not meet the schedular criteria of 38 C.F.R. § 4.16(a), the TDIU claim should be submitted to the Director, Compensation and Pension Service, for consideration of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).

The service-connected disabilities must be so severe as to produce unemployability, in and of themselves, without regard to unemployability attributable to age of the veteran or to other disabilities for which service connection has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU may not be assigned if unemployability is a product of advanced age, or of other nonservice-connected disabilities, rather than a result of functional impairment due solely to service-connected disabilities.  38 C.F.R. § 4.19.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is in receipt of service connection for anxiety and depression, rated as 50 percent disabling (see October 2012 RO rating decision).  The disability results in a combined disability rating of 50 percent.  38 C.F.R. § 4.25.  Thus, the Veteran does not satisfy the minimum percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

Still, a total disability rating for compensation may nevertheless be assigned where the schedular rating for the service-connected disability is less than 100 percent when it is found that the service-connected disabilities alone are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Thus, here, the issue is whether his service-connected anxiety and depression alone precludes him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Of record are several claims submitted by the Veteran, in support of his TDIU claim.  These claims, all included as part of a VA Form 21-8940, show that in January 2007 he claimed to have last worked full-time in May 2006, and that he had completed two years of college.  In October 2008 he claimed to have last worked full-time in January 2006, and that he had completed three years of college.  In January 2013 he claimed to have last worked full-time in 2004, and added that he had completed two years of college.  

Evidence on file received from SSA includes a July 1992 determination that the Veteran was impaired due to polyarthritis, major depression, PTSD and a history of anxiety.  A January 2007 form shows a primary diagnosis of affective disorders and a secondary diagnosis of disorders of the back.  

The report of a November 2006 VA mental disorders examination shows that the Veteran reported graduating from college in 2000.  The Veteran reported last being employed in May 2006.  The diagnoses included anxiety disorder, not otherwise specified; and recurrent depressive disorder.  Stressors in unemployment were noted on Axis IV, and a Global Assessment of Functioning (GAF) score of 48 was reported.  GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV). 

The report of an April 2009 VA mental disorders examination includes the same diagnoses recorded in November 2006.  A GAF score of 52 was supplied.  A GAF of 51 to 60 reflects "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The examiner found the Veteran to have the capacity for simple routine work.  

The report of a November 2011 VA mental disorders examination includes diagnoses of depressive disorder, not otherwise specified; and anxiety disorder, not otherwise specified.  A GAF score of 58 was supplied.  Concerning employability, the examiner commented that the Veteran's symptoms of depression and anxiety appeared to be relatively well controlled with medication; the symptoms did not appear to preclude him from maintaining gainful employment in a setting that would not demand much social interaction with others.  

The report of a February 2013 VA mental disorders examination includes a diagnosis of anxiety disorder, not otherwise specified.  A GAF score of 55 was provided.  The examiner opined that the Veteran's anxiety disorder more likely than not was not of a sufficient severity to render him unemployable from any gainful, competitive employment.  He did concede that the Veteran's psychiatric disorder did cause impairment with interpersonal skills, such as his ability to work cooperatively with co-workers, supervisors and the public.  He also acknowledged that the Veteran's symptoms did interfere with attention, concentration and memory, and also interfered with motivation and drive.  

Finally, also of record is the report of a September 2013 VA mental disorders examination.  Again, anxiety disorder, not otherwise specified was diagnosed.  The examiner opined that the Veteran maintained moderate impairments in interpersonal relationships (described as difficulty initiating conversations, irritability and increased anxiety in unfamiliar social situations), and mild to moderate impairments in motivation and drive.  The examiner added, however, that it was less likely as not that the Veteran's functional impairments due to his service-connected anxiety disorder prohibited him from employment.  

The relevant evidence, as discussed above, establishes that the Veteran has nonservice-connected as well as a service-connected disability that impacts his ability to be gainfully employed.  It is also pertinent to note that the SSA found the Veteran to be primarily disabled due to disorders which are not service connected.  Although VA is required to consider the SSA's findings, VA is not bound by their conclusions.  Adjudication of VA and Social Security claims is based on different laws and regulations.  Further, and of significant note, review of records obtained from SSA show that the award of disability benefits was based primarily on nonservice-connected disorders.  

The Board finds, after considering the medical evidence in this case, the opinions supplied by the VA examiners in April 2009, November 2011, and February and September 2013 to weigh against the Veteran's TDIU claim.  They all, in pertinent part, essentially found that the Veteran was not precluded from gainful employment due to his sole service-connected disorder.  All of these examiners, in addition, offered their respective opinions after having had an opportunity to review the Veteran's complete medical record, and conducting appropriate examinations of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board concludes that the preponderance of the evidence in this case is against the claim for TDIU.  See Gilbert, 1 Vet. App. at 54.

In reaching this determination, the Board notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 



ORDER

Service connection for hypertension is denied.

Entitlement to TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


